PER CURIAM.
Appellant brought this suit against the appellee, a member of the local bar, claiming damages because of the latter s alleged negligence in representing him as his attorney in a legal action pending against appellant. The court found for the appel-lee and this appeal followed.
The only evidence in the trial court was the testimony of the parties; it was in sharp conflict. The court had the right to accept appellee’s version of the controversy; this it obviously did; accordingly there was substantial evidence to support its finding; we therefore have no right to disturb it.
Appellant has suggested that we examine the record in Civil Action No. M-26954-55, this being the proceeding in which he had retained the appellee to represent him. In accordance with our rule 31 we have inspected the record in that case, but find nothing there to change our view of the matter.
Affirmed.